Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because all of 

As per claims 2-8, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-8 recite the same abstract idea of claim 1. Claims 2-8 recite additional mental processes (claims 3, 5-8) and non-functional descriptive language (claims 2-4). Therefore the aforementioned claims 2-8 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 9-14 and 15-18 they have similar limitations as claims 1-8 and are therefore rejected using the same rationale.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5, 8, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 3, it depends upon claim 2. Claim 2 optionally requires “cache reusable ratio”, however, claim 3 requires the cache reusable ratio and it is not clear how that would be possible in the event that the cache reusable ratio is not utilized in claim 2. 

As per claim 5, it is not clearly understood what the impact of “regardless of…” recited in ll. 3-4 has on limiting the claim. The examiner assumes that the real time class task and a priority of a fair class task is not being required by the claim.

As per claim 8, in ll. 2 it is unclear as to what “a value from dividing a value” means. The examiner understands that the recited values can be the same or different.

As per claim 14, it has similar limitations as claim 8 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DePetro (US 2012/0131593) in view of Nagasawa et al. (US 2015/0067688) (hereinafter Nagasawa).

As per claim 1, DePetro teaches the invention substantially as claimed including a scheduling method of a system on chip including a multi-core processor, the scheduling method comprising:
scheduler queue for receiving workloads);
	selecting a plurality of candidate cores, to which the schedule-requested task will be assigned, from among cores of the multi-core processor ([0033]; [0037]; [0041]; [0048] assign workloads to cores which would implicitly involve a selection of one or more cores);
	calculating a preemption compare index indicating a current load state of each of the plurality of candidate cores (fig. 2, block 217 and fig. 5, block 502);
	comparing the linear priority weight with the preemption compare index of the each of the plurality of candidate cores to generate a comparison result ([0036]; [0059]; [0068] compare the priority of the workload to the current usage of the cores); and 
	assigning the schedule-requested task to one candidate core of the plurality of candidate cores depending on the comparison result ([0036]; [0059]; [0068] assign the workloads to the cores based on the priority of the cores and the usages of the cores).

DePetro does not explicitly teach converting a priority assigned to the schedule-requested task into a linear priority weight.

However, Nagasawa teaches converting a priority assigned to the schedule-requested task into a linear priority weight ([0080]; [0085]; [0092]; [0152] convert priority values).

Nagasawa and DePetro are both concerned with computer task scheduling. DePetro teaches assigning workloads to cores based on the workload priorities and current core workloads while Nagasawa teaches converting priorities of jobs. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over DePetro (US 2012/0131593) in view of Nagasawa et al. (US 2015/0067688) (hereinafter Nagasawa) as applied to claim 1, and further in view of Li et al. (US 2014/0208331) (hereinafter Li).

As per claim 2, DePetro and Nagasawa do not explicitly teach wherein, in the selecting of the plurality of candidate cores, the plurality of candidate cores are selected with reference to at least one of a cache reusable ratio, the current load state of the each of the plurality of candidate cores, or a setting range of a user.

However, Li teaches wherein, in the selecting of the plurality of candidate cores, the plurality of candidate cores are selected with reference to at least one of a cache reusable ratio, the current load state of the each of the plurality of candidate cores, or a setting range of a user ([0023] select a core to assign a thread based on the ability of the assigned thread to reuse a cache associated with the selected core i.e. cache reusable ratio).

Li and DePetro are both concerned with computer task scheduling. DePetro teaches assigning workloads to cores based on the workload priorities and current core workloads while Li teaches assigning a thread to a core to take advantage of cache reusability. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

As per claim 3, Li teaches wherein the plurality of candidate cores include a cluster ([0011]-[0013]), in which the schedule-requested task or a parent task of the schedule-requested task is processed, to increase the cache reusable ratio ([0023]).

As per claim 4, Li teaches wherein the plurality of candidate cores include a first core, which the schedule-requested task or the parent task occupies, and a second core, which shares a cache with the first core, in the cluster ([0003] and [0011]).

Claims 5, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DePetro in view of Nagasawa, and further in view of Moore et al. (US 2004/0187120) (hereinafter Moore).

As per claim 5, DePetro and Nagasawa do not explicitly teach mapping the priority of the schedule-requested task to a linear priority weight table for converting the priority of the schedule-requested task into the linear priority weight regardless of a priority of a real time class task and a priority of a fair class task.

However, Moore teaches mapping the priority of the schedule-requested task to a linear priority weight table for converting the priority of the schedule-requested task into the linear priority weight regardless of a priority of a real time class task and a priority of a fair class task dynamic priority mappings for differing priorities for real-time and non-real-time threads).

Moore and DePetro are both concerned with computer task scheduling. DePetro teaches assigning workloads to cores based on the workload priorities and current core workloads while Moore teaches dynamic priority mapping for real-time and non-real-time thread priorities. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DePetro and Nagasawa in view of Moore because it would provide a way to dynamically prioritize different types of threads.

As per claim 9, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 12, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 15, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over DePetro in view of Nagasawa applied to claim 1 above, and further in view of Malloy et al. (US 2018/0157515) (hereinafter Malloy).

As per claim 6, DePetro and Nagasawa do not explicitly teach wherein comparing the linear priority weight with the preemption compare index includes detecting whether a core having a preemption compare index value less than the linear priority weight is present among the plurality of candidate cores.

However, Malloy teaches wherein comparing the linear priority weight with the preemption compare index includes detecting whether a core having a preemption compare index value less than the linear priority weight is present among the plurality of candidate cores ([0011]; [0029]; [0049]-[0050] monitor a current network processing loads of the cores and compare the current loads with a high threshold value).

Malloy and DePetro are both concerned with computer task assignments. DePetro teaches assigning workloads to cores based on the workload priorities and current core workloads while Malloy teaches comparing current core loads to thresholds to determine task assignments. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DePetro and Nagasawa in view of Malloy because it would provide a way to assign tasks to cores while considering the current workloads for the cores.

As per claim 7, Malloy teaches wherein comparing the linear priority weight with the preemption compare index further includes changing a range of the plurality of candidate cores when the core having the preemption compare index value less than the linear priority weight is not present among the plurality of candidate cores ([0069]-[0070] modify queue/core affinitization and modify indirection table and relocate flows between cores to load balance core utilization percentage).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DePetro in view of Nagasawa as applied to claim 1 above, and further in view of Wei e al. (US 2014/0082387) (hereinafter Wei).

As per claim 8, DePetro and Nagasawa do not explicitly teach wherein a preemption compare index corresponding to the one candidate core corresponds to a value from dividing a value, which is obtained by multiplying a linear priority weight of a task currently running in the one candidate core and utilization of the one candidate core, by an operation capacity of the one candidate core.

However, Wei teaches wherein a preemption compare index corresponding to the one candidate core corresponds to a value from dividing a value, which is obtained by multiplying a linear priority weight of a task currently running in the one candidate core and utilization of the one candidate core, by an operation capacity of the one candidate core ([0058]; [0064]; [0069] multiply the usage rate of the one CPU by a first weight to obtain a CPU power consumption sensitive factor corresponding to the one CPU).

Wei and DePetro are both concerned with computer task assignments. DePetro teaches assigning workloads to cores based on the workload priorities and current core workloads while Wei teaches multiplying a weight by a usage rate of a CPU. Therefore it would have been .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over DePetro in view of Nagasawa in view of Moore as applied to claim 9 above, and further in view of Li.

As per claim 10, DePetro, Nagasawa, and Moore do not explicitly teach wherein the first condition is a condition considering at least one of a cache reusable ratio of the each of the plurality of cores, the current load state of the each of the plurality of cores, or a setting range of a user.

However, Li teaches wherein the first condition is a condition considering at least one of a cache reusable ratio of the each of the plurality of cores, the current load state of the each of the plurality of cores, or a setting range of a user ([0023] select a core to assign a thread based on the ability of the assigned thread to reuse a cache associated with the selected core i.e. cache reusable ratio).

Li and DePetro are both concerned with computer task scheduling. DePetro teaches assigning workloads to cores based on the workload priorities and current core workloads while Li teaches assigning a thread to a core to take advantage of cache reusability. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

As per claim 11, Li teaches wherein, when the cache reusable ratio is considered, a cluster, in which the task or a parent task of the task is processed, among the plurality of cores is included in the plurality of candidate cores ([0011]-[0013] and [0023]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DePetro in view of Nagasawa in view of Moore as applied to claim 12 above, and further in view of Ito et al. (US 2002/0042908) (hereinafter Ito).

As per claim 13, DePetro, Nagasawa, and Moore do not explicitly teach wherein the linear priority weight in the linear priority weight table is arranged in a reverse order of the priority.

However, Ito teaches wherein the linear priority weight in the linear priority weight table is arranged in a reverse order of the priority ([0006]; [0008]; [0050]-[0051]; [0089] reverse priority value).

Ito and DePetro are both concerned with computer task execution. DePetro teaches assigning workloads to cores based on the workload priorities and current core workloads while Ito teaches a reverse priority weighting scheme. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .

Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over DePetro in view of Nagasawa in view of Moore as applied to claims 9 and 15 above, and further in view of Wei.

As per claim 14, DePetro, Nagasawa, and Moore do not explicitly teach wherein a preemption compare index of the each of the plurality of candidate cores corresponds to a value from dividing a value, which is obtained by multiplying a linear priority weight of a task currently running in the one candidate core and utilization of the one candidate core, by an operation capacity of the one candidate core.

However, Wei teaches wherein a preemption compare index of the each of the plurality of candidate cores corresponds to a value from dividing a value, which is obtained by multiplying a linear priority weight of a task currently running in the one candidate core and utilization of the one candidate core, by an operation capacity of the one candidate core (abstract; [0006]; [0012] multiplying the usage rate of the one CPU by a second weight to obtain a CPU power consumption sensitive factor corresponding to the one CPU).

Wei and DePetro are both concerned with computer task assignments. DePetro teaches assigning workloads to cores based on the workload priorities and current core workloads while Wei teaches multiplying a weight by a usage rate of a CPU. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

As per claim 17, DePetro, Nagasawa, and Moore do not explicitly teach wherein each of the preemption compare indexes is calculated by multiplying a linear priority weight of a task currently running in a corresponding CPU core and utilization of the corresponding CPU core.

However, Wei teaches wherein each of the preemption compare indexes is calculated by multiplying a linear priority weight of a task currently running in a corresponding CPU core and utilization of the corresponding CPU core ([0017]; [0025]; [0032] multiplying the usage rate of the one CPU by a first weight to obtain a CPU power consumption sensitive factor corresponding to the one CPU).

Wei and DePetro are both concerned with computer task assignments. DePetro teaches assigning workloads to cores based on the workload priorities and current core workloads while Wei teaches multiplying a weight by a usage rate of a CPU. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DePetro, Nagasawa, and Moore in view of Wei because it would provide a way to better manage core power consumption throughout the system.

As per claim 18, DePetro, Nagasawa, and Moore do not explicitly teach wherein each of the preemption compare indexes is calculated by dividing a value, which is obtained by multiplying a linear priority weight of a task currently running in a corresponding CPU core and utilization of the corresponding CPU core, by an operation capacity of the corresponding CPU core.

However, Wei teaches wherein each of the preemption compare indexes is calculated by dividing a value, which is obtained by multiplying a linear priority weight of a task currently running in a corresponding CPU core and utilization of the corresponding CPU core, by an operation capacity of the corresponding CPU core ([0038]; [0043]; [0051] multiply the usage rate of the one CPU by a first weight to obtain a CPU power consumption sensitive factor corresponding to the one CPU).

Wei and DePetro are both concerned with computer task assignments. DePetro teaches assigning workloads to cores based on the workload priorities and current core workloads while Wei teaches multiplying a weight by a usage rate of a CPU. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DePetro, Nagasawa, and Moore in view of Wei because it would provide a way to better manage core power consumption throughout the system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DePetro in view of Nagasawa in view of Moore as applied to claim 15 above, and further in view of Malloy.

As per claim 16, DePetro, Nagasawa, and Moore do not explicitly teach wherein the operation condition includes improvement of a cache reusable ratio of the each of the plurality of candidate cores, reduction of power consumption, and a core range selected by a user.

However, Malloy teaches wherein the operation condition includes improvement of a cache reusable ratio of the each of the plurality of candidate cores ([0049]), reduction of power 

Malloy and DePetro are both concerned with computer task assignments. DePetro teaches assigning workloads to cores based on the workload priorities and current core workloads while Malloy teaches comparing current core loads to thresholds to determine task assignments. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DePetro, Nagasawa, and Moore in view of Malloy because it would provide a way to assign tasks to cores while considering the current workloads for the cores.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            June 7, 2021